DUNIWAY, Circuit Judge
(dissenting) :
I dissent, on two alternative grounds.
First, I am of the opinion that this case is moot. After these appeals were filed, this court denied a stay of the district court’s order on January 3, 1973. On the same day, tribal Chief Judge *796Sharp entered the order set out in footnote 2 to Judge Trask’s opinion. Judge Sharp’s order does more than vacate the temporary restraining order that he had entered, it affirmatively awards custody of the children to Henry Cobell. We are advised that Henry has in fact taken custody, and that the children are with him in Billings, Montana, off the reservation, where he has been attending college. Henry has thus obtained from Judge Sharp the exact relief that he sought from the United States District Court.
The possibility that the children may at some time be brought back to the reservation is not, in my view, a basis for saying that the action is not moot. I think that the possibility is far too speculative. I cannot believe that Henry, while he has custody, will take them back to the reservation. If the Montana court should award custody to Joan, she would be entitled to take them there. Only if she did so, and then only if Henry were again successful in reversing the Montana court’s order, would there be a possibility of another resort to Judge Sharp’s court. Such a possibility is, to me, too remote to warrant a holding that this case is not moot. If it should occur, the background of the case would be substantially different from what it is now, and Judge Sharp might well, at such a time, refuse to enter an order similar to his order of October 6, 1972. If he should enter another order, it would be in the light of a different factual background from that of this case.
Second, assuming that the case is not moot, I would vacate and remand on the ground that the court should have abstained until Henry had exhausted his remedies in the tribal court.
Regardless of what Judge Sharp may have said about this jurisdiction and his desire to have the question settled or his belief that the question ought to be settled in a Federal Court, I find nothing in the record indicating that Henry could not have appeared and moved to set Judge Sharp's order aside, and nothing indicating that, had he done so, Judge Sharp would have refused to hear him. Moreover, and more important, we do not, in habeas corpus cases, permit the by-passing of state remedies merely because the state law, or something that a state court has said, makes it appear probable that the petitioner’s use of state remedies will not succeed. As we said in Morehead v. State of California, 9 Cir., 1964, 339 F.2d 170, 171: “ ‘Ineffectiveness’ of State relief cannot be established if no attempt is made to obtain that relief.” See also Pate v. Wilson, 9 Cir., 1965, 348 F.2d 900, 901. I would apply the same principle to tribal courts.
In addition, if Henry were unsuccessful in Judge Sharp’s court, he could have appealed. The Blaekfeet Tribal Law and Order Code sets up an Appellate Court (Blaekfeet Tribal Law and Order Code, Ch. 1, Sec. 5). There is nothing in the record to indicate that Henry, if unsuccessful before Judge Sharp, could not have appealed. See Darr v. Burford, 1950, 339 U.S. 200. 208, 70 S.Ct. 587, 94 L.Ed. 761.
For the reasons stated in O’Neal v. Cheyenne River Sioux Tribe, 8 Cir., 1973, 482 F.2d 1140, I would apply the exhaustion of remedies doctrine to habeas corpus cases under 25 U.S.C. § 1303 which involve detention under orders of tribal courts. Those courts will never become the effective instruments for the administration of justice that they are supposed to be if every time one of them issues an order for detention the person detained, or someone acting on his behalf, can immediately inject a federal district court into the proceedings by asking for a writ of habeas corpus. The other two cases cited by Judge Trask, Dodge v. Nakai, D.Ariz., 1968, 298 F.Supp. 17, and McCurdy v. Steele, D. Utah, 1973, 353 F.Supp. 629, are distinguishable. See O’Neal, supra, 482 F.2d at 1146.
If it were clear that Judge Sharp had no jurisdiction, I might reach a different result. But he did have jurisdiction. The Blaekfeet Tribal Law and Order Code, Chapter 3, Domestic Relations, *797Sec. 6, D, confers upon the Tribal Court “original jurisdiction over petitions to terminate the parent-child relationship when the child involved is present on the Blackfeet Indian Reservation.” This is precisely the jurisdiction that Judge Sharp purported to exercise. Whether he exercised his jurisdiction properly is another question, and as to that question I would require exhaustion of tribal remedies.
I would vacate the order of the district court and remand with directions to dismiss the proceedings as moot. Alternatively, I would vacate and remand with directions to dismiss without prejudice pending exhausting tribal court remedies.